Case 1:17-cr-00548-PAC Document 499-2 Filed 09/03/21 Page 1 of 4




                           EXHIBIT 2
        Case 1:17-cr-00548-PAC Document 499-2 Filed 09/03/21 Page 2 of 4
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     March 15, 2018




By Hand
Jacob Kaplan, Esq.
Brafman & Associates P.C.
jkaplan@braflaw.com
Counsel for Joshua Adam Schulte

               Re:    United States v. Joshua Adam Schulte, 17 Cr. 548 (PAC)

Dear Mr. Kaplan:

              This letter provides discovery pursuant to Rule 16(a) of the Federal Rules of
Criminal Procedure (“Fed. R. Crim. P.”), and seeks reciprocal discovery.

       A.      Disclosure by the Government

                Based on your request for discovery in this case, the following items are available
for pickup at the U.S. Attorney’s Office:

                     a Western Digital hard drive containing contents of various electronic media
                      seized pursuant to search warrants in this case. The items included on the
                      hard drive are listed in Attachment A to this letter. This hard drive was
                      previously produced in discovery on or about November 8, 2017;

                     a ProRaid hard drive containing the contents of your client’s Plex Server,
                      seized from his home pursuant to search warrants in this case; and

                     Two CDs containing Google documents produced pursuant to a search
                      warrant, dated May 17, 2017. The Government previously produced the
                      entirety of the Google production on October 30, 2017, noting that the
                      production may contain materials protected by the attorney-client privilege
                      and that a wall team was in the process of reviewing these documents. This
                      production comprises the Google documents excluding any privileged
                      materials, which represents the documents available to the prosecution
                      team.
        Case 1:17-cr-00548-PAC Document 499-2 Filed 09/03/21 Page 3 of 4

                                                                                           Page 2


               As we have also discussed, certain child pornography and classified discovery is
available for your review at the Federal Bureau of Investigation’s facilities located at 26 Federal
Plaza. This discovery includes: a forensic copy of electronic devices containing child
pornography and a classified document, a forensic copy of a cellphone containing pictures of the
individual referred to as “Victim-1” in the Government’s prior filings; and a hardcopy document
recovered from your defendant’s residence that contains classified material. These materials are
available for your review once you have obtained the necessary security clearance.

                The Government recognizes its obligations under Brady v. Maryland, 373 U.S. 83
(1963), and its progeny. To date, the Government is unaware of any Brady material regarding
your client, but will provide timely disclosure if any such material comes to light. The Government
will provide material under Giglio v. United States, 405 U.S. 150, 154 (1972), and its progeny, in
a timely manner prior to trial.

       B.      Disclosure By the Defendant

               The Government reiterates its request for reciprocal discovery under Fed. R. Crim.
P. 16(b). Specifically, we request that you allow inspection and copying of: (1) any books, or
copies or portions thereof, which are in the defendant’s possession, custody or control, and which
the defendant intends to introduce as evidence or otherwise rely on at trial; and (2) any results or
reports of physical or mental examinations and of scientific tests or experiments made in
connection with this case, or copies thereof, which are in the defendant's possession or control,
and which the defendant intends to introduce as evidence or otherwise rely on at trial or which
were prepared by a witness whom the defendant intends to call at trial.

               The Government also requests that the defendant disclose prior statements of
witnesses he will call to testify. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 225
(1975). We request that such material be provided on the same basis upon which we agree to
supply the defendant with 3500 material relating to Government witnesses.

               We wish to remind you that Fed. R. Crim. P. 12.2 requires you to provide the
Government with written notice if the defendant intends to rely on the defense of insanity at the
time of the alleged crime or intends to introduce expert testimony relating to a mental disease,
defect, or other condition bearing upon the issue of whether he had the mental state required for
the offenses charged.

                We also wish to remind you that Fed. R. Crim. P. 12.3(a) requires you to provide
the Government with written notice if the defendant intends to claim a defense of actual or believed
exercise of public authority on behalf of a law enforcement or Federal intelligence agency at the
time of the alleged crime.

               The Government requests a response to our Rule 12.2 and 12.3 demands within the
time period allowed by the Court for the filing of motions.
        Case 1:17-cr-00548-PAC Document 499-2 Filed 09/03/21 Page 4 of 4

                                                                                                                                                                                                                                     Page 3


       C.      Sentence Reduction for Acceptance of Responsibility

               This Office will oppose the additional one-point reduction under the Sentencing
Guidelines available for defendants who plead prior to the Government's initiation of trial
preparations pursuant to U.S.S.G. § 3E1.1(b), in the event your client has not entered a plea of
guilty two weeks prior to trial. We will follow this policy whether or not suppression or other
pretrial motions remain outstanding after this date and even if the trial date has not been announced
by the Court two weeks in advance of the trial.

                Please contact me at your earliest convenience concerning the possible disposition
of this matter or any further discovery which you may request. Please be advised, however, that
pursuant to the policy of the Office concerning plea offers, no plea offer is effective unless and
until made in writing and signed by authorized representatives of the Office. In particular,
discussions regarding the pretrial disposition of a matter that are not reduced to writing and signed
by authorized representatives of the Office cannot and do not constitute a “formal offer” or a “plea
offer,” as those terms are used in Lafler v. Cooper, 132 S.Ct. 1376 (2012); Missouri v. Frye, 132
S. Ct. 1399 (2012).

                                              Very truly yours,

                                              GEOFFREY S. BERMAN
                                              United States Attorney


                                          by: /s/ Matthew Laroche
                                              ____________________________________________________________________________________________________________________________________________________________________________________




                                              Matthew Laroche / Sidhardha Kamaraju
                                              Assistant United States Attorneys
                                              (212) 637-2420

Enclosures
